Case 1:21-cv-00153-MKB-VMS Document 6 Filed 04/06/21 Page 1 of 1 PageID #: 23




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 MICHAEL CARDONE,                                Case No.: 21-cv-153

               Plaintiff,

        v.

 MARVELL TECHNOLOGY GROUP, LTD.,
 RICK HILL, MATT MURPHY, TUDOR
 BROWN, BRAD BUSS, EDWARD,
 FRANK, MARACHEL KNIGHT,
 BETHANY MAYER, MICHAEL
 STRACHAN, and ROBERT SWITZ,

               Defendants.


                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action.

Dated: April 6, 2021

                                           MOORE KUEHN, PLLC
                                           /s/Justin Kuehn
                                           Justin A. Kuehn
                                           Fletcher W. Moore
                                           30 Wall Street, 8th floor
                                           New York, New York 10005
                                           Tel: (212) 709-8245
                                           jkuehn@moorekuehn.com
                                           fmoore@moorekuehn.com

                                           Attorneys for Plaintiff
